Citation Nr: 1708592	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-31 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for fatigue, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from October 2001 to September 2003, with additional service in the Air Force Reserves. 
 
These matters initially came before the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2014, the Board remanded the matters of entitlement to service connection for bilateral hearing loss and for right knee disorder for further evidentiary development.  That development was completed, and the case was returned to the Board for appellate review. 

While the appeal was in remand status, in an August 2014 rating decision, the RO granted service connection for bilateral hearing loss evaluated as 0 percent disabling effective November 13, 2007.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue. See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  As the RO's August 2014 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary at this time.

The Board notes that the RO initially indicated that the scope of the Veteran's claim was entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  However, in light of the Veteran's contentions and the evidence of record, the Board has recharacterized the issue as fatigue, to include as secondary to service-connected sleep apnea.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of fatigue that is causally related to or aggravated by his service-connected sleep apnea.


CONCLUSION OF LAW

The criteria for entitlement to service connection for fatigue have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

In light of the favorable disposition below, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Law and Analysis
 
Establishing direct service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.303(a). 

In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).   

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for the Veteran's fatigue.

The Veteran contends that his fatigue is related to, among other things, his service-connected sleep apnea.  See October 2014 Notice of Disagreement. 

Service treatment records are silent for any in-service complaints, symptoms related to, treatment, or diagnosis of fatigue.  Specifically, the Veteran's entrance physical and enlistment exam in December and January 1999, respectively, and the records thereafter, did not indicate any symptoms of fatigue.  

VA treatment records from July 2007 documented that the Veteran experienced fatigue.  See July 2007 Mental Health Note.   

In January 2008, the Veteran was afforded a VA mental health examination.  The Veteran reported that he was chronically fatigued and that his problems with sleep dated back to his mobilization to the Iraq War, when he often had to sleep on a cot, with either an air conditioner or a heater going on through the night.  He also reported that he wears a mouthpiece to stop from grinding his teeth during his sleep.  The Veteran had ruminations about his military deployments and current life status, work, and college demands, which he believed contributed to his sleep problems and other medical issues.  Prior to his deployment, the Veteran contended that he had no problems with sleep.  The VA examiner diagnosed the Veteran with primary insomnia.  The VA examiner determined that the Veteran was under stress from multiple life involvements that were further compromised by his reported insomnia and chronic fatigue.  

At a June 2010 VA mental health examination, the Veteran indicated that his symptoms of fatigue began in approximately 2006.  The VA examiner diagnosed the Veteran with dyssomnia and depressive disorder.  The VA examiner explained that the Veteran met the full criteria for a primary diagnosis of dyssomnia as evidenced by a situation in which a sleep disorder was occurring, but it was difficult for the VA examiner to determine if it was primary or due to a medical condition.  Moreover, the VA examiner stated that the diagnosis of dyssomnia failed to capture all of the Veteran's symptoms and therefore an additional diagnosis of depressive disorder was warranted as evidenced by symptoms of depression that were occurring.  The VA examiner stated that the dyssomnia and sleep disturbance diagnoses were essentially the same.  

VA treatment records for the period of September 2010 to August 2011 documented that the Veteran experienced fatigue, headaches, snoring, and sleep apnea in service; however, he was not treated for these manifestations.  The Veteran reportedly had depression and difficulty sleeping in-service and was diagnosed with sleep apnea in May 2011.  See September 2010, October 2010, and August 2011 Mental Health Notes.  

By May 2014, a VA staff physician diagnosed the Veteran with chronic fatigue syndrome.  See May 2014 Medication Reconciliation Note.

In October 2014, the Veteran was afforded a VA examination for chronic fatigue syndrome.  The Veteran's medical history indicated that his primary care provider ordered a sleep study, diagnosed sleep apnea, and treated the Veteran with a CPAP machine.  The VA examiner diagnosed the Veteran with fatigue due to undertreated obstructive sleep apnea and mononucleosis.  The VA examiner opined that the Veteran did not meet the criteria for chronic fatigue syndrome and did not have symptoms other than fatigue.  The VA examiner determined that the Veteran's fatigue could be explained by the Veteran's poor compliance with using the CPAP.  The VA examiner also noted that the Veteran had a positive test for mononucleosis that may have added to his symptoms.  In addition, the VA examiner found that the Veteran had an untreated anxiety syndrome best evaluated by mental health.  The VA examiner concluded that the VA staff physician offered a diagnosis of chronic fatigue syndrome in May 2014 but did not do a complete evaluation to evaluate the causes of the Veteran's symptoms of fatigue.

VA treatment records from October 2015 revealed that the Veteran continued to relate his daily fatigue to chronic fatigue syndrome.  See October 2015 Primary Care Note.

Based on a review of the evidence, the Board concludes that service connection for fatigue on a secondary basis is warranted.  The October 2014 VA examiner diagnosed the Veteran with fatigue due to undertreated obstructive sleep apnea.  VA treatment records during this appeal reflected complaints of and treatment for both fatigue and sleep impairment.  See July 2007, September 2010, October 2010, and August 2011 Mental Health Notes; and October 2015 Primary Care Note.   

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  The Board concludes that, based on the foregoing and with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for fatigue, to include as secondary to service-connected sleep apnea is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

ORDER

Service connection for fatigue, to include as secondary to service-connected sleep apnea is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  Specifically, the Board finds that a VA medical examination and opinion are required in this case. 

In his November 2007 claim, the Veteran asserted that he received treatment for a right knee patellofemoral syndrome with pain in service in October 2001.  The Veteran contended that his knee condition was secondary to strain suffered during physical training in October 2001.  He reported that, at the time of injury, he had to wear an ace wrap, take aspirin, and elevate his knee.  The Veteran's service treatment records include a report of the Veteran's medical history from an Air National Guard entrance examination in January 1999, indicating that the Veteran was kicked in the right knee and hospitalized in 1995 for a knee contusion, with resolution of symptoms after one week.  However, the claimed October 2001 knee injury is not specifically documented in available service treatment records.

As noted in the Board's prior remand, a complete copy of the Veteran's service treatment records is not of record.  A formal finding of unavailability of the Veteran's outpatient treatment records from William Beaumont Army Medical Center for treatment period October 2001 to December 2001 is of record.  In addition, while the Board remanded the matter in March 2014 to obtain any outstanding service treatment records-including any entrance and exit examinations from the Veteran's period of active service from 2001 to 2003-no such records were found.  In cases where the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Review of the Veteran's post-service VA treatment records revealed a diagnosis of mild degenerative joint disease in the Veteran's right knee in 2012.  In the Veteran's 2007 claim, he reported that the knee "continues to bother him."  The Board notes that the Veteran has not been provided a VA examination in connection with his claim for a right knee disorder.  Under these circumstances, and given the Board's heightened duty to assist in this case, the Board finds that a VA examination and a medical opinion are needed to determine the nature and etiology of the right knee disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any right knee injury. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records, including any records from the El Paso VA Medical Center.

All actions to obtain the requested records should be fully documented in the electronic file. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of the right knee disorder. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions, including the Veteran's October 2001 statement that "knee condition was secondary to strain suffered during physical training in October 2001." All pertinent symptomatology and findings must be reported in detail. 

The examiner should opine as to whether it is at least as likely (a 50 percent or greater probability) as not that the right knee disorder had its onset during active duty or is causally or etiologically related to his military service, to include any injury or symptomatology therein. 

In providing this opinion, the examiner should discuss medically known or theoretical causes of the right knee disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÈ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


